Citation Nr: 0404051	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  02-11 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $10,785.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in St. Petersburg, Florida, that 
concluded that waiver of recovery of an overpayment in the 
calculated amount of $10,785 was precluded because of the 
veteran's bad faith.  

In March 1999 the veteran was notified of an overpayment in 
the calculated amount of $963.80.  In an April 1999 
statement, the veteran indicated that he did not agree with 
the creation of the overpayment.  This is referred to the RO 
for its consideration.


FINDINGS OF FACT

1.  The veteran was in receipt of compensation during 1999; 
he became incarcerated on May 6, 1999, for commission of a 
felony and did not notify VA of this incarceration until 
September 2000.  

2.  The veteran's failure to notify the VA of his 
incarceration in May 1999, and thereafter until 
September 2000, was done with knowledge that the likely 
consequences of that failure would be that he would continue 
to receive a higher rate of compensation even though he was 
aware that a reduction of his compensation was required if he 
was incarcerated for the commission of a felony.  


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of compensation in the calculated 
amount of $10,785.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), is not applicable to the issue currently before the 
Board.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In November 1994, the veteran submitted a statement 
indicating that his address was a correctional institution.  
The RO verified that the veteran had been incarcerated, in 
September 1994, for commission of a felony.

By official letter dated February 1995, the RO informed the 
veteran that evidence indicated that he was currently 
incarcerated following conviction of a felony.  He was 
informed that 38 C.F.R. § 3.665 requires that VA reduce his 
compensation benefits after the 61st day of incarceration 
following conviction of a felony.  Therefore, the law 
required that his compensation benefits be reduced to the 
10 percent rate.  He was advised that benefits could be 
resumed upon his release from incarceration.  

A May 1995 letter informed the veteran that his benefits had 
been reduced, as proposed in the previous February 1995 
letter.

In a March 1997 letter, the veteran advised VA that he would 
be released from incarceration in late April 1997, and his 
full benefit should resume on May 1.  In May 1997, the 
veteran again advised VA that he was released from 
incarceration on April 22, 1997.  

A July 1997 RO decision granted a 50 percent evaluation for 
the veteran's anxiety reaction with depressive features.  His 
combined service-connected evaluation was then 60 percent.  
He was being paid at the 60 percent rate thereafter.  

In September 2000, the veteran submitted a letter indicating 
that in May 1999 he had notified the VA that he had been 
incarcerated.  Following an investigation the VA determined 
that the veteran had been incarcerated on May 6, 1999.  

In a letter, received in November 2000, the veteran indicated 
that he had been in jail since April 13, 1999.  In a May 2001 
letter the veteran indicated that on April 13, 1999, he had 
been arrested for violation of probation and was placed in 
jail.  He had been transferred back to the Department of 
Corrections in May 1999.  He indicated that in June 1999, he 
had notified the VA regional office that he had been returned 
to the Department of Corrections.  

A review of the record reflects that no letters were received 
from the veteran in May or June 1999.  A financial status 
report and a statement were received in April 1999.  The 
statement was dated April 12, 1999, but did not make any 
reference to the veteran's soon to occur incarceration.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  

The record indicates that the veteran was being paid at the 
60 percent rate during 1999 and that he was well aware that 
if he was incarcerated for a felony his VA compensation 
benefits must be reduced to the 10 percent rate because this 
had previously occurred.  Although the veteran has submitted 
statements indicating that he notified VA in May and 
June 1999 of his incarceration in May 1999, the record does 
not indicate that notification was received until 
September 2000.

On the basis of the record, the Board concludes that the 
veteran was well aware of his obligation to report his 
incarceration.  In order for the veteran to be guilty of bad 
faith, the evidence must reflect a certain intent on his part 
to accomplish the objective of continued receipt of full 
compensation by intentionally providing inaccurate or false 
information to the VA or by remaining silent with evidence 
indicating that he was aware that such silence would mislead 
VA into continuing a greater award then to which he was 
entitled.  

With consideration of the veteran's prior experience with a 
reduction at the time of his incarceration, and the resulting 
creation of an overpayment at that time, a preponderance of 
the evidence supports a finding that the veteran was clearly 
aware that he should immediately inform VA of his 
incarceration in 1999.  The Board observes that the veteran 
was well aware that when he was previously released, in 1997, 
his compensation payments would restart at that time, and he 
provided multiple notifications to VA to ensure that they 
were restarted.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran was aware that if he did 
not inform VA of his incarceration in 1999 he would continue 
to receive compensation benefits at a greater rate than he 
would if he informed VA of his incarceration.  As a result of 
the veteran's silence, until September 2000, he was paid an 
amount of compensation greater than to which he was entitled, 
resulting in a loss to the Government.  Therefore, the 
veteran acted in bad faith, and waiver of recovery of the 
overpayment of compensation is precluded without 
consideration of equity and good conscience.


ORDER

Waiver of recovery of the overpayment of compensation 
benefits, in the calculated amount of $10,785, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



